Case 4:21-cr-00097-SMR-SHL Document 17 Filed 07/15/21 Page 1of3

J .

IN THE UNITED STATES DISTRICT COURT que, £15 29%,

FOR THE SOUTHERN DISTRICT OF IOWA SoUmHEYS,Disr,
7

UNITED STATES OF AMERICA,

v. INDICTMENT

CHAD ALLEN WILLIAMS, 18 U.S.C. § 922(g)(3)
18 U.S.C. § 924(a)(2)
.18 U.S.C. § 924(d)
26 U.S.C. § 5822

. 26 U.S.C. § 5841
26 U.S.C. § 5861(a)
26 U.S.C. § 5861(f)

_ 26 U.S.C. § 5871
26 U.S.C. § 5872

. 28 U.S.C. § 2461(c)

Defendant.

BAA AA YA AAA

THE GRAND JURY CHARGES:

COUNT 1
(Unlawful User in Possession of a Firearm)

On or about June 18, 2021, in the Southern District of lowa, Defendant, CHAD
ALLEN WILLIAMS, in and affecting commerce, knowingly possessed a firearm,
namely: a loaded Ruger, Model P89, nine-millimeter pistol, with serial number 309-
37720. At the time of the offense, Defendant knew he was an unlawful user of a
controlled substance.

This is a violation of Title 18, United States Code, Sections 922(g)(3) and

924(a)(2).
Case 4:21-cr-00097-SMR-SHL Document 17 Filed 07/15/21 Page 2 of 3 ©

THE GRAND JURY FURTHER CHARGES:

COUNT 2
(Making a Destructive Device)

On or about June 9, 2021, in the Southern District of Iowa, the defendant,
CHAD ALLEN WILLIAMS, knowingly made a firearm, namely a destructive device
placed in the street near the 1400 block of SE Waywin Drive, Ankeny, Iowa, not
registered to him in the National Firearms Registration and Transfer Record.

This is a violation of Title 26, United States Code, Sections 5822, 5861(f), and
5871.

THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Possession of an Unregistered Destructive Device)

On or about June 9, 2021, in the Southern District of Iowa, the defendant,
CHAD ALLEN WILLIAMS, knowingly possessed a firearm, namely a destructive
device placed in the street near the 1400 block of SE Waywin Drive, Ankeny, Iowa,
not registered to him in the National Firearms Registration and Transfer Record.

This is a violation of Title 26, United States Code, Sections 5841, 5861(d), and

5871.
Case 4:21-cr-00097-SMR-SHL Document 17 Filed 07/15/21 Page 3 of 3

THE GRAND JURY FINDS:
NOTICE OF FORFEITURE

Upon conviction for the offense[s] alleged in Count{s] 1-3 of this Indictment,
the defendant, CHAD ALLEN WILLIAMS, shall forfeit to the United States,
pursuant to Title 18, United States Code, Section 924(d), Title 26, United States Code,
Section 5872, and Title 28, United States Code, Section 2461(c), all firearms,
magazines, and ammunition involved in the commission of said offense[s], including,
but not limited to, the firearm and ammunition identified in Count 1 of this
Indictment.

This is pursuant to Title 18, United States Code, Section 924(d), Title 26,
United States Code, Section 5872, and Title 28, United States Code, Section 2461(c).

A TRUE BILL.

 

FOREPERSON

Richard D. Westphal
Acting United States Attorney

wv Wook

Jason riess
Assistant United States Attorney
